[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12384                 ELEVENTH CIRCUIT
                                                                APRIL 13, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                           Agency No. A075-380-561

HASSAN BYE JAGNE,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 13, 2010)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Hassan Bye Jagne petitions this Court for review of the decision of the
Board of Immigration Appeals that affirmed the denial of his motion to reopen his

removal proceedings. 8 U.S.C. § 1229a(c)(7). Jagne concedes that his motion is

untimely, but Jagne argues that he is entitled to relief based on his marriage to a

citizen of the United States. Jagne’s change in personal circumstances does not fall

within an exception to the 90-day deadline. See id. § 1229a(c)(7)(C). The Board

did not abuse its discretion by dismissing Jagne’s appeal. See Jiang v. U.S. Att’y

Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). We deny Jagne’s petition.

      PETITION DENIED.




                                           2